In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                           No. 15-857V
                                    Filed: November 23, 2016

* * * * * * * * * * * * *                  *   *
The Estate of JUANITA WHITE                    *
Decedent by and through JOYCELYN               *       UNPUBLISHED
FORD, as Personal Representative               *
                                               *       Special Master Hamilton-Fieldman
                                               *
               Petitioners,                    *
v.                                             *       Attorneys’ Fees and Costs;
                                               *       Reasonable Amount Requested
SECRETARY OF HEALTH                            *       to which Respondent Does Not
AND HUMAN SERVICES,                            *       Object.
                                               *
          Respondent.                          *
* * * * * * * * * * * * * *                    *

Isaiah R. Kalinowski, Maglio, Christopher and Toale, PA, Washington, D.C., for Petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On August 11, 2015, Jocelyn Ford (“Petitioner”), as the personal representative of the
estate of Juanita A. White, filed a petition for compensation under the National Childhood Vaccine
Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act”). Petition (“Pet.”), ECF
No. 1. Petitioner alleged that the administration of the influenza (“flu”) vaccine on October 8,
2013, caused Ms. White to develop Guillain-Barré Syndrome (“GBS”). Pet. at 1-4, filed Aug. 11,
2015. On April 11, 2016, Petitioner filed a notice to withdraw her petition pursuant to 42 U.S.C.
§ 300aa-21(b). Withdrawal Notice, ECF No. 21. In response, on April 12, the undersigned issued
an Order Concluding Proceedings pursuant to § 300aa-21(b) Withdrawal. ECF No. 24.



1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
        On October 5, 2016, Petitioner filed an application for attorneys’ fees and costs. Petitioner
requested compensation in the amount of $19,337 for attorneys’ fees and costs, of which none
were personally incurred by Petitioner. Petitioner’s Application at 1-2, filed Oct. 5, 2016.
“Respondent does not object to the payment of Petitioner’s attorneys’ fees and reimbursement of
Petitioner’s case costs in the amount specified above.” Id. at 2.

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned finds
that Petitioner’s request for fees and costs is reasonable. Accordingly, the undersigned hereby
awards the amount of $19,337, in the form of a check made payable jointly to Petitioner and
Petitioner’s counsel, Isaiah R. Kalinowski, of Maglio, Christopher and Toale, P.A. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall
enter judgment in accordance herewith. 2

       IT IS SO ORDERED.

                                              /s/Lisa D. Hamilton-Fieldman
                                              Lisa D. Hamilton-Fieldman
                                              Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).

                                                 2